Case 9:19-cv-81186-RKA Document 14 Entered on FLSD Docket 12/23/2019 Page 1 of 3




                            UNITED STATES DISYRICT COURT
                            SO U TH ERN DISTR ICT O F FLO R IDA
                               W EST PA LM BEA CH D IW SIO N
                                    CA SE N O.9:19-cv-81186-11K A

   John Pinson,

                   Plaintiff                                            FluEoBy n :>               Dc.
                                                                                                   .

   VS
                                                                              2E2 23 2215
   ROBIN SON K EITH U STLER,et.al.                                            ANQEL
                                                                             CL ERK UASE. NOBLE
                                                                             s.          DISI CX
                                                                               o.oF/tA.   -w.RB.

            PLM NTIFF PRO SE 'S M OTION TO EXTEND TIM E UNDER RULE 6(B)
        Plaintiffpro se,John Pinson,respectfulrequeststhe Courtto extend the tim eto file his
   responsetoDefendant'sM otiontoDismiss,asauthorizedbyFRCPRule6(b),byfour(4)days.

        OnAugust22,2019Plaintifffiledhiscomplaint(DE 1j.
   2. D efendantM CCALLA w asserved on N ovem ber 18,2019 and DefendantU STLER w as
        servedonNovember19,2019(DE 7,8).
   3. A softhisdate,Decem ber23,2019,Plaintiff,John Pinson,has received no responsive
        pleading in theU S M ail,orby any otherm eans,from D efendants.
   4. Today,Plaintiffdiscovered Defendants Gled aresponseon thePacersystem ,on Decem ber
        12,2019,butthe Defendantsfailed to transm ita copy to thepro se Plaintiffperthe Rulesof
        thisCourtEDE 10,11J.
   5. PacerstatesthatPlaintiffpro sew asrequired to file a response to Defendant's M otion to
        D ism issw ithin 14 days.
   6. Plaintifffiledthismotiontoextendtime.four(4)daysafterthedeadlinepromptlyafterhe
        becam e aw are ofthe need foradditionaltim e.
   7. A courtm ay granta m otion to extend tim e fled afterthedeadline ifthe m otion show sproof
        ofgood cause and ifthefailure to acttim ely wasthe resultofexcusable neglect.Fed.R .Civ.
        P.6(b)(1)(B);InreCendantCorp.PridesLitig-,233F.3d188,195-96(3dCir.2000).ln
        determiningwhetherthereisexcusableneglect,acourtshouldconsiderthefollowing:(1)the
                                              Page 1of3
Case 9:19-cv-81186-RKA Document 14 Entered on FLSD Docket 12/23/2019 Page 2 of 3




      prejudicetothenonmovant,(2)thelengthofthedelayanditspotentialimpactonthejudicial
      proceedings,(3)thereasonforthedelayandwhetheritwaswithinthereasonablecontrolof
      themovant,and(4)whetherthemovantactedingoodfaith.Yesudianv.Howard Univ.,270
      F.3d969,971(D.C.Cir.2001);seePioneerInv.s'crvl'
                                                    .Co.v.BrunswickAssocs.L.P.,507
      U.S.380,395(1993).
   8. The Courtshould grantPlaintiff srequestforan extension oftim e to tile hissecond am ended
      complaintuntilJanuary 13,2020,forthefollow ing reasons:
      a. Defendants'arenotprejudicedbytheextensionoftime.Defendantshavethefulltime
         undertherulesto respond to Plaintiff'sResponse to M otion.
      b. The delay in fling hisresponse hasnotbeen unreasonable.Plaintiffpro se filed this
         m otion prom ptly on realizing the need foradditionaltim e.The delay offourdaysshould
         notinconvenience to the Court.
      c. Anypotentialimpactofthedelayonthejudicialproceedingsisnotsignifcant.Atthis
         stage,the Courtshould nothave to rearrange itsbusy schedule.Plaintiffacts in good faith
         to m inim ize any inconvenience.
      d. The reason forthe delay wasbeyond Plaintiff'scontrol.
                 -
                     The pro se Plaintiffdoesnotparticipate in CM /ECF and does notreceive
                 electronic noticesfrom thisCourt.
                 -
                     D efendant's councilknew Plaintiffispro se and doesnotreceive CM /ECF
                 noticing.
                 -   D efendant's Certifcate of Service on the M otion to Dism issdoesnotstatethata
                 copy wasm ailed to the Plaintiffonly by Efin som e otherauthorized m anner''.
                 -
                     D efendants failed to properly serve theirM otion to D ism isson Plaintiffas
                 required by the RulesofthisCourt.
                 -
                     Fora pro seto check Paceron a daily basis iscostly and burdensome aseach
                 docketreportrequestbearsa m onetary cost.


      e. The Plaintiffhas acted in good faith.Having received nothing from D efendants,the
         Plaintiffaccessed Paceratan reasonable tim e to ascertain ifD efendants defaulted..
         Realizing a deadlinepassed Plaintiffprom ptly subm itted thism otion along w ith his
         notice to this Court.

                                                Page 2 of3
Case 9:19-cv-81186-RKA Document 14 Entered on FLSD Docket 12/23/2019 Page 3 of 3




   9. Plaintiffsfourday delay in filing wasthe resultofexcusable neglectand circum stances
      beyondhiscontrol.Nopartywillbeprejudicedbygrantofthismotionandtheimpactonthe
      Courtshould bem inim al.Plaintiffactsprom ptly in good faith.
                                  CERTITICATE OF GO OD FAITH
      PursuanttoLocalRule7.1(a)(3),Plaintiffproseherebycertifiesthatheattemptedtoconfer
   w ith opposing counselby telephone on Decem ber23,2019 butcould notreach them .Based on
   the ureencv in subm itting thism otion Plaintiffcould notdeterm ine ifDefendantsopposed.


      W H EREFO RE,based on the above,Plaintiffrespectfully requeststhisHonorable Courtto
   issue an Ordergranting thism otion to extend thetim e to tslethe Response to D efendant's
   M otion to Dism issthrough and including January 13,2020;and any otherreliefasdeemed
   equitableandjust.
                         Dated:December23,2019                   Re qctfully Subm itted,
                                                                    i
                                                                    '
                                                                    .-.
                                                                       hjj
                                                                       '.         ..




                                                                 JohnPin on
                                                                 52ixW es oodRoad
                                                                 W esf- a1m Beach,Florida 33401
                                                                 561-833-4816
                                                                 john@pinson.com
                                  CERTIFICATE O F SERV ICE
      Ihereby certify thata true and correctcopy ofthe foregoing docum entw asGled w ith the
   Clerk ofthe Court,and isserved by CM /ECF upon entry into the docketon allcounsel,by the
   m andatory CM /ECF system ,on the Service Listbelow .     '



                         Signed D ecember23,2019                        '              ...
                                                                        h
                                                                            j '
                                                                    I       ï
                                                                   hn Pihson
                                                                        h
                                            Service List
   CounselforDefendants..
   CurtisA lan W ilson
   M ccalla Raym erLLC
   225 E.Robinson St.,Suite 115
   Orlando,FL 32801
   Email:curtiswilson.est@gmail.com

                                             Page 3 of3
